DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0098648) hereinafter “Lee”.
Regarding claim 1, Fig. 6c of Lee teaches a semiconductor device, comprising: a first active fin (Item 224) protruding from a substrate (Item 210); a first gate pattern (Item 242) covering a side surface and a top surface of the first active fin (Item 224); and first source/drain patterns (Item 276) at opposite sides of the first gate pattern (Item 242), each of the first source/drain patterns (Item 276) including: a first lower side and a second lower side spaced apart from each other, a first upper side extended from the first lower side, and a second upper side extended from the second lower side (See Picture 1 below), wherein the first lower side is inclined at a first angle (See Picture 2 below) relative to a top surface of the substrate (Item 210), the second upper side is inclined at a second angle (See Picture 2 below) relative to the top surface of the substrate (Item 210), 

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Lee be greater than the second angle of Lee because the first angle determines the maximum width which determines the spacing between adjacent epitaxial structures and in certain integrated circuit layouts it is desired that adjacent epitaxial structures are physically separated from each other at a desired distance (Paragraph 0047).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Lee be greater than the second angle of Lee because “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04; See also In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Further, the size of the first angle is a result effective variable (Paragraph 0047 where the lateral growth of the source/drain region (which is determined by the size of the first angle) determines the maximum width of the source/drain structure which ultimately determines the distance between adjacent epitaxial structures). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art to optimize the size of the first angle such that the first angle is greater than the second angle because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

    PNG
    media_image1.png
    198
    244
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a portion of Lee Fig. 6C)

    PNG
    media_image2.png
    221
    300
    media_image2.png
    Greyscale

Picture 2 (Labeled version of a portion of Lee Fig. 6C)

    PNG
    media_image3.png
    231
    183
    media_image3.png
    Greyscale

Picture 3 (Labeled version of a portion of Lee Fig. 6C)
Regarding claim 3, Lee further teaches the device further comprising: a first point (See Picture 4 below) where the first lower side and the first upper side meet; a second point (See Picture 4 below) where the second lower side and the second upper side meet; a first segment (See Picture 4 below; See also Examiner’s Note below) connecting the first and second points to each other;  Page 2 of 10Serial No. UnassignedAtty. Docket No. 239/1225 a third point (See Picture 4 below) where the first upper side and the second upper side meet; a fourth point (See Picture 4 below) where an extension line of the first lower side and an extension line of the second lower side meet; a second segment (See Picture 4 below; See also Examiner’s Note below) connecting the third point to the fourth point; and a fifth point (See Picture 4 below) where the first segment and the second segment intersect, the fifth point being higher than a center point of the second segment.
Examiner’s Note: What the Applicant refers to as a first or second segment connecting two points (Item SL2 or SL3 in Applicant’s Fig. 5) is an imaginary line that is not actually present in the device. However, the Examiner is treating the language to be any segment of the source/drain pattern that connects the two points. While this language does not rise to the level of indefiniteness, the Examiner suggests the Applicant clarify what structure (i.e. the source/drain pattern) the respective segment is of and what the orientation of the segment is (i.e. horizontal or vertical) 

    PNG
    media_image4.png
    383
    300
    media_image4.png
    Greyscale

Picture 4 (Labeled version of a portion of Lee Fig. 6C)
Claims 2, 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0098648) hereinafter “Lee” in view of Kim et al. (US 2016/0087053) hereinafter “Kim”.
Alternatively, Regarding claim 1, Fig. 6c of Lee teaches a semiconductor device, comprising: a first active fin (Item 224) protruding from a substrate (Item 210); a first gate pattern (Item 242) covering a side surface and a top surface of the first active fin (Item 224); and first source/drain patterns (Item 276) at opposite sides of the first gate pattern (Item 242), each of the first source/drain patterns (Item 276) including: a first lower side and a second lower side spaced apart from each other, a first upper side extended from the first lower side, and a second upper side extended from the second lower side (See Picture 1 above), wherein the first lower side is inclined at a first angle (See Picture 2 above) relative to a top surface of the substrate (Item 210), the second upper side is inclined at a second angle (See Picture 2 above) relative to the top surface of the substrate (Item 210), 
While Fig. 6c of Lee seems to show the relative sizes of the source/drain regions such that the first angle is greater than the second angle based upon where the upper sides meet up with each other and the lower sides meet up with each other relative to an imaginary line (See Picture 3 above), Lee does not explicitly teach where the first angle is greater than the second angle.
However, the angle at which the lower sides are inclined is a result effective variable (Kim Paragraphs 0064 where the angle at which the lower side is inclined determined the height at which the maximum width of the source/drain pattern occurs which impacts the resistance between the source/drain pattern and a contact plug [Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the first angle, such that the first angle is greater than the second angle because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 2, Lee teaches all of the elements of the claimed invention as stated above except where the first angle ranges from about 55º to about 65 º.
Lee further teaches where the first source/drain patterns (Item 276) are made of silicon (Paragraph 0039).  
Kim teaches a semiconductor device having a fin protruding from a substrate (Item 110); a first source/drain pattern (Item 160P) at opposite sides of a first gate pattern (140P), each of the first source/drain patterns including a first lower side (Item FS-1P) and a first upper side (Item FS-2P), where the first lower side is inclined at a first angle (Item Theta2) relative to a top surface of the substrate (Item 110) and where the first angle (Item Theta2) ranges from about 51º to about 59 º (Paragraph 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Lee range from about 55º to about 65 º because faceted surfaces at certain angles are known to be grown during a silicon epitaxial growth process (Kim Paragraph 0068) and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).        
Regarding claim 4, Lee teaches all of the elements of the claimed invention as stated above.
While Fig. 6C of Lee shows that the distance from the third point to the fifth point is less than half the length of the second segment, it only seems to teach where a first distance from the third point to the fifth point is about 0.2 times to about 0.45 times a length of the second segment (See Picture 4 above). Thus, the spatial relationship required by the claim is not explicitly taught by Lee.
 However, the height of the maximum width of the source/drain pattern (which defines the height of the fifth point) is a result effective variable (Kim Paragraphs 0078 and 0124 where the height of the maximum width and/or overall height of a source/drain pattern may be different depending on the position of a contact [Kim Paragraph 0007] which impacts the resistance between the source/drain pattern and a contact plug [Kim Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the maximum width of the first source/drain pattern such that a first distance from the third point to the fifth point is about 0.2 times to about 0.45 times a length of the second segment because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 5, Lee teaches all of the elements of the claimed invention as stated above except a contact plug on the first source/drain pattern to be in contact with both of the first upper side and the second upper side; a first contact point where the contact plug and the first upper side meet; a second contact point where the contact plug and the second upper side meet; a first tangential line at the first contact point; a second tangential line at the second contact point.
Fig. 2I of Kim teaches a contact plug (Item 170P) on the first source/drain pattern (Item 160P) to be in contact with both of a first upper side and a second upper side; a first contact point (See Picture 5 below) where the contact plug and the first upper side meet; a second contact point (See Picture 5 below) where the contact plug and the second upper side meet; a first tangential line (See Picture 5 below) at the first contact point; a second tangential line (See Picture 5 below) at the second contact point; a first point (See Picture 5 below) where the first tangential line and an extension line (See Picture 5 below) of the first lower side meet; a second point (See Picture 5 below) where the second tangential line and an extension line (See Picture 5 below) of the second lower side meet; a first segment (See Picture 7 below) connecting the first and second points to each other; a third point (See Picture 7 below) where the first tangential line and the second tangential line meet
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a contact plug on the first source/drain pattern of Lee to be in contact with both of the first upper side and the second upper side; a first contact point where the contact plug and the first upper side meet; a second contact point where the contact plug and the second upper side meet; a first tangential line at the first contact point; a second tangential line at the second contact point; a first point where the first tangential line and an extension line of the first lower side meet; and a second point where the second tangential line and an extension line of the second lower side meet because the first contact plug on the first source/drain pattern allows for an electrical connection to power such that a voltage can be applied to the source/drain pattern (Kim Paragraph 0185).
Lee does not teach a fourth point where an extension line of the first lower side and an extension line of the second lower side meet; Page 3 of 10Serial No. UnassignedAtty. Docket No. 239/1225_00Preliminary a second segment connecting the third and fourth points to each other; and a fifth point where the first segment and the second segment intersect, the fifth point being higher than a center of the second segment.
However, when a contact plug is present, as taught by Kim, in the structure of Lee such that tangential lines are present, as indicated in Picture 5 below) a fourth point where an extension line of the first lower side and an extension line of the second lower side meet will be present;  Page 3 of 10Serial No. UnassignedAtty. Docket No. 239/1225_00Preliminary a second segment connecting the third and fourth points to each other will be present; and a fifth point where the first segment and the second segment intersect will be present, the fifth point being higher than a center of the second segment (See Picture 4 above; See also Examiner’s Note below).
Examiner’s Note: Picture 4, which is a labeled version of Fig. 6C in Lee shows the points that would be present in the structure claimed in the current claim as the points and segments identified in Fig. 4 above would still be present, just identified differently based on the introduction of the contact plug, taught by Kim.

    PNG
    media_image5.png
    228
    300
    media_image5.png
    Greyscale

Picture 5 (Labeled version of a portion of Fig. 2I of Kim)

    PNG
    media_image6.png
    228
    300
    media_image6.png
    Greyscale

Picture 7 (Labeled version of a portion of Fig. 2I of Kim)
Regarding claim 6, the combination of Lee and Kim teaches all of the elements of the claimed invention as stated above.
While Fig. 6C of Lee shows that the distance from the third point to the fifth point is less than half the length of the second segment, it only seems to teach where a first distance from the third point to the fifth point is about 0.2 times to about 0.45 times a length of the second segment (See Picture 4 above). Thus, the spatial relationship required by the claim is not explicitly taught by Lee.
However, the height of the maximum width of the source/drain pattern (which defines the height of the fifth point) is a result effective variable (Kim Paragraphs 0078 and 0124 where the height of the maximum width and/or overall height of a source/drain pattern may be different depending on the position of a contact [Kim Paragraph 0007] which impacts the resistance between the source/drain pattern and a contact plug [Kim Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the maximum width of the first source/drain pattern such that a first distance from the third point to the fifth point is about 0.2 times to about 0.45 times a length of the second segment because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 7, Lee teaches all of the elements of the claimed invention as stated above. 
Lee does not teach a second active fin protruding from the substrate; a second gate pattern covering a side surface and a top surface of the second active fin; and second source/drain patterns at opposite sides of the second gate pattern, the second source/drain pattern including: a third lower side and a fourth lower side spaced apart from each other, a third upper side extended from a top end of the third lower side, and a fourth upper side extended from the fourth lower side, wherein a width of the second source/drain pattern is larger than a width of the first source/drain pattern.
Fig. 2I and 3A of Kim teaches a semiconductor device comprising a first active fin (Vertical portion of Item 110P); a first source/drain pattern (Item 160N);  a second active fin (Vertical portion of Item 110N) protruding from the substrate (Item 110); a second gate pattern (Item 140N) covering a side surface and a top surface of the second active fin (Vertical portion of Item 110N); and second source/drain patterns (Item 160N) at opposite sides of the second gate pattern (Item 140N), the second source/drain pattern (Item 160N) including: a third lower side (Item FS-1N on the left side of Item 160N) and a fourth lower side (Item FS-1N on the right of Item 160N) spaced apart from each other, a third upper side (Item FS-2N on the left of Item 160N) extended from a top end of the third lower side, and a fourth upper side (Item FS-2N on the right side of Item 160N) extended from the fourth lower side, wherein a width of the second source/drain pattern (Item 160N) is larger than a width of the first source/drain pattern (Item 160P).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second active fin protruding from the substrate; a second gate pattern covering a side surface and a top surface of the second active fin; and second source/drain patterns at opposite sides of the second gate pattern, the second source/drain pattern including: a third lower side and a fourth lower side spaced apart from each other, a third upper side extended from a top end of the third lower side, and a fourth upper side extended from the fourth lower side because it yields a CMOS device which may be used as an inverter (Kim Paragraph 0185). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a width of the second source/drain pattern be larger than a width of the first source/drain pattern because a larger width yields a larger contact area between a contact plug and a source/drain region of an NMOS which decreases a resistance between the contact plug and the source/drain region (Kim Paragraph 0185).  
Regarding claim 8, the combination of Lee and Kim teaches all of the elements of the claimed invention as stated above.
Lee does not teach where the third lower side is inclined at a third angle relative to a straight line connecting a bottom end of the third lower side to a bottom end of the fourth lower side, the first angle being greater than the third angle.
Fig. 7C of Kim further teaches where the third lower side (Item FS-1N on the left of Item 160N) is inclined at a third angle (Theta 1) relative to a straight line connecting a bottom end of the third lower side (Item FS-1N on the left of Item 160N) to a bottom end of the fourth lower side (Item FS-1N on the right of Item 160N).
The combination of Lee and Kim does not explicitly teach where the first angle is greater than the third angle.
However, the angle at which the lower sides are inclined is a result effective variable (Kim Paragraphs 0064 where the angle at which the lower side is inclined determined the height at which the maximum width of the source/drain pattern occurs which impacts the resistance between the source/drain pattern and a contact plug [Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the first angle, such that the first angle is greater than the third angle because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 9, the combination of Lee and Kim teaches all of the elements of the claimed invention as stated above.
Lee does not teach wherein the fourth upper side is inclined at a third angle relative to the second segment, the second angle being substantially equal to the third angle.
Kim further teaches where the fourth upper side (Item FS-2N on the right of Item 160N) is inclined at a third angle (Theta 4) relative to the second segment (See Picture 4 above for where the second segment would be in the second source/drain pattern), a second upper side (Item FS-2P on the right of Item 160P) being at a second angle (Theta 3) to the second segment, and where the second angle (Theta 3) is substantially equal (Paragraph 0068 where Theta 3 is between about 54 and about 57 degrees and Paragraph 0123 where Theta 3 is between about 54 and about 57 degrees) to the third angle (Theta 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second angle being substantially equal to the third angle because this configuration yields a structure where contact plugs can have minimal resistance with their respective source/drain patterns (Kim Paragraph 0082).
Regarding claim 10, the combination of Lee and Kim teaches all of the elements of the claimed invention as stated above.
Lee does not teach wherein the first source/drain pattern and the first gate pattern constitute an NMOS transistor, and the second source/drain pattern and the second gate pattern constitute a PMOS transistor.
While Kim further teaches where the two source/drain patterns and the two gate patterns are PMOS and NMOS transistors respectively, as mapped out by the Examiner in the rejection of claim 7 above, Kim does not teach where the first source/drain pattern and the first gate pattern constitute an NMOS transistor, and the second source/drain pattern and the second gate pattern constitute a PMOS transistor.
However, the maximum width of the source/drain pattern is a result effective variable (Kim Paragraphs 0078 and 0124 where the maximum width of the source/drain pattern may be different depending on the position of a contact [Kim Paragraph 0007] which impacts the resistance between the source/drain pattern and a contact plug [Kim Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the maximum widths of the respective first source/drain pattern and second source/drain pattern such that the first source/drain pattern and the first gate pattern constitute an NMOS transistor, and the second source/drain pattern and the second gate pattern constitute a PMOS transistor because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 11, Lee teaches all of the elements of the claimed invention as stated above.
Lee does not teach a second active fin protruding from the substrate, the second active fin being spaced apart from the first active fin; a second gate pattern crossing the second active fin; second source/drain patterns on the second active fin and at opposite sides of the second gate pattern, the second source/drain patterns having a same shape as the first source/drain patterns, and the second source/drain patterns having a different size from that of the first source/drain patterns and a spacer below each of the second source/drain patterns to cover a side surface of the second active fin.
Fig. 2I of Kim further teaches a first active fin (Vertical portion of Item 110N),  a second active fin (Vertical portion of Item 110P) protruding from the substrate (Item 110), the second active fin being spaced apart from the first active fin; a second gate pattern (Item 140P) crossing the second active fin; second source/drain patterns (Items 160P) on the second active fin and at opposite sides of the second gate pattern (Item 140P), the second source/drain patterns (Item 140P) having a same shape as the first source/drain patterns (Item 140N), and the second source/drain patterns (Item 160P) having a different size (Where the size of Item 160P is smaller than 160N) from that of the first source/drain patterns (Item 160N).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second active fin protruding from the substrate, the second active fin being spaced apart from the first active fin in Lee; a second gate pattern crossing the second active fin; second source/drain patterns on the second active fin and at opposite sides of the second gate pattern, the second source/drain patterns having a same shape as the first source/drain patterns, and the second source/drain patterns having a different size from that of the first source/drain patterns because yields a CMOS device which may be used as an inverter (Kim Paragraph 0185) and different sizes of the source/drain patterns may be desirable to yield different resistances between the source/drain patterns and their respective contact plugs (Kim Paragraph 0082).  
 Kim does not teach a spacer below each of the second source/drain patterns to cover a side surface of the second active fin.
However, Lee further teaches where a spacer (Item 266) is present below a source/drain pattern (Item 276) to cover a side surface of a fin (Item 224).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a spacer below each of the second source/drain patterns to cover a side surface of the second active fin because the height of the spacer will either inhibit or allow for the lateral growth of the source/drain pattern and thus determines the shape of the source/drain pattern (Lee Paragraph 0033), the shape of which will be made such that it is desirable to lower a resistance between the source/drain pattern and a contact plug (Kim Paragraph 0082). 
Regarding claim 12, the combination of Lee and Kim teaches all of the elements of the claimed invention as stated above.
Lee does not teach where each of the second source/drain patterns includes: a third lower side and a fourth lower side spaced apart from each other; a third upper side extended from a top end of the third lower side; and a fourth upper side extended from the fourth lower side, wherein a width of the second source/drain pattern is smaller than a width of the first source/drain pattern, and  Page 5 of 10Serial No. UnassignedAtty. Docket No. 239/1225 00a height of top ends of the first source/drain patterns is substantially equal to a height of top ends of the second source/drain patterns.
Kim further teaches where each of the second source/drain patterns (Items 160P) includes: a third lower side (Item FS-1P on the left of Item 160P) and a fourth lower side (Item FS-1P on the right of Item 160P) spaced apart from each other; a third upper side (Item FS-2P on the left of Item 160P) extended from a top end of the third lower side; and a fourth upper side (Item FS-2P on the right of Item 160P) extended from the fourth lower side, wherein a width of the second source/drain pattern (Item 160P) is smaller than a width of the first source/drain pattern (Item 160N), and  Page 5 of 10Serial No. UnassignedAtty. Docket No. 239/1225 00a height (Item H3) of top ends of the first source/drain patterns (Item 160N) is substantially equal to (Paragraph 0079) a height (Item H4) of top ends of the second source/drain patterns (Item 160P).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the second source/drain patterns include: a third lower side and a fourth lower side spaced apart from each other; a third upper side extended from a top end of the third lower side; and a fourth upper side extended from the fourth lower side, wherein a width of the second source/drain pattern is smaller than a width of the first source/drain pattern, and  Page 5 of 10Serial No. UnassignedAtty. Docket No. 239/1225 00a height of top ends of the first source/drain patterns is substantially equal to a height of top ends of the second source/drain patterns because this configuration yields transistor devices having source/drain patterns with contact areas that are suitable to a desired resistance between the source/drain pattern and respective contact plug (Kim Paragraphs 0082-0083).
Regarding claim 13, the combination of Lee and Kim teaches all of the elements of the claimed invention as stated above.
While Lee does not teach the second source/drain patterns and thus does not teach features of the second source/drain patterns, when combined with Kim, the yielded structure includes first and second source/drain patterns which both have a pentagonal shape such that the second source/drain pattern seemingly has the features required by claim 13.
Kim further teaches where each of the second source/drain patterns (Items 160P) includes: a third lower side (Item FS-1P on the left of Item 160P) and a fourth lower side (Item FS-1P on the right of Item 160P) spaced apart from each other; a third upper side (Item FS-2P on the left of Item 160P) extended from a top end of the third lower side; and a fourth upper side (Item FS-2P on the right of Item 160P) extended from the fourth lower side, wherein the third lower side is inclined at a third angle relative to a straight line connecting a bottom end of the third lower side to a bottom end of the fourth lower side, wherein the fourth upper side is inclined at a fourth angle relative to a second segment connecting a third point (Point where Item FS-2P on the left meets Item FS-2P on the right), where the third lower side and the third upper side meet, with a fourth point where the fourth lower side and the fourth upper side meet.
The shape of the second source/drain pattern does not explicitly teach where the third angle is greater than the fourth angle.
However, Lee teaches a source/drain pattern where the angle defining an incline of a lower side is larger than an angle defining an incline of an upper side (See Picture 2 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the angular features of the shape of the source/drain patterns in Lee to the source/drain patterns taught by Kim such that the third angle is greater than the fourth angle because it allows for the source/drain pattern to have a desired height and width such that fins can be separated or merged based on a desired configuration (Lee Paragraph 0047).
Claims 17, 20, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0064387) hereinafter “Jeong” in view of Lee et al. (US 2017/0098648) hereinafter “Lee”.
Regarding claim 17, Figs. 10 and 13 of Jeong teaches a semiconductor device, comprising: a substrate (Item 100) including a first region (Item I) and a second region (Item II); a first active fin (Item 213) protruding from the substrate (Item 100), on the first region (Item I); a first source/drain pattern (Item 230) on the first active fin (Item 213); a second active fin (Item 313) protruding from the substrate (Item 100), on the second region (Item II); and a second source/drain pattern (Item 330) on the second active fin (Item 313), a largest width (Item S1) of the first source/drain pattern (Item 230) in a first direction (Left/right direction across the page) being different (Paragraph 0192) from a largest width (Item S2) of the second source/drain pattern (Item 330) in the first direction (Left/right direction across the page), where the first source/drain pattern (Item 230) includes: a first lower side and a second lower side spaced apart from each other; a first upper side extended from a top end of the first lower side; and a second upper side extended from the second lower side, wherein the first lower side is inclined at a first angle relative to a straight line connecting a bottom end of the first lower side to a bottom end of the second lower side, wherein the second upper side is inclined at a second angle relative to a first segment connecting a first point, where the first lower side and the first upper side meet, with a second point, where the second lower side and the second upper side meet (See Picture 6 below).
Jeong does not teach wherein the first angle is greater than the second angle.
However, the size of the first angle is a result effective variable (Paragraph 0047 where the lateral growth of the source/drain region (which is determined by the size of the first angle) determines the maximum width of the source/drain structure which ultimately determines the distance between adjacent epitaxial structures). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art to optimize the size of the first angle such that the first angle is greater than the second angle because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Lee be greater than the second angle of Lee because “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04; See also In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Lastly, Lee teaches where a lateral and vertical growth of a source/drain structure can be tuned such that the source/drain structure can be separated from or merged with another source/drain structure (Paragraph 0047).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Lee be greater than the second angle of Lee because the first angle determines (tunes) the maximum width which determines the spacing between adjacent epitaxial structures and in certain integrated circuit layouts it is desired that adjacent epitaxial structures are physically separated from each other at a desired distance (Paragraph 0047).

    PNG
    media_image7.png
    337
    439
    media_image7.png
    Greyscale

Picture 6 (Labeled version of Jeong Fig. 13)
Regarding claim 20, Jeong teaches all of the elements of the claimed invention as stated above.
Jeong further teaches where the device further comprises a third point where the first upper side and the second upper side meet; a fourth point where an extension line of the first lower side and an extension line of the second lower side meet; a second segment connecting the third point to the fourth point; and a fifth point where the first segment and the second segment intersect (See Picture 6 above; See Examiner’s Note 2 below).
Jeong does not explicitly teach where the fifth point being higher than a center point of the second segment. 
Lee teaches the device further comprising: Page 2 of 10Serial No. UnassignedAtty. Docket No. 239/1225 a third point (See Picture 4 above) where the first upper side and the second upper side meet; a fourth point (See Picture 4 above) where an extension line of the first lower side and an extension line of the second lower side meet; a second segment (See Picture 4 above; See also Examiner’s Note below) connecting the third point to the fourth point; and a fifth point (See Picture 4 above) where the first segment and the second segment intersect, the fifth point being higher than a center point of the second segment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further have the fifth point being higher than a center point of the second segment because it allows for the source/drain pattern to have a desired height and width such that fins can be separated or merged based on a desired configuration (Lee Paragraph 0047).
Examiner’s Note: What the Applicant refers to as a second segment connecting two points (Item SL3 in Applicant’s Fig. 5) is an imaginary line that is not actually present in the device. However, the Examiner is treating the language to be any segment of the source/drain pattern that connects the two points. While this language does not rise to the level of indefiniteness, the Examiner suggests the Applicant clarify what structure (i.e. the source/drain pattern) the respective segment is of and what the orientation of the segment is (i.e. horizontal or vertical) 
Examiner’s Note 2: While the points, segments, and extension lines are not specifically labeled in Picture 6 above, the points segments and extension lines are all present in the same manner shown in Picture 4 above when showing the points, segments and extension lines in Lee as both Jeong and Lee teaches source/drain patterns having the shape of a pentagon.
Regarding claim 23, Figs. 10 and 13 of Jeong teaches a semiconductor device, comprising: a substrate (Item 100) including a first region (Item I) and a second region (Item II); a first active fin (Item 213) protruding from the substrate (Item 100), on the first region (Item I); a first source/drain pattern (Item 230) on the first active fin (Item 213); a second active fin (Item 313) protruding from the substrate (Item 100), on the second region (Item II); and a second source/drain pattern (Item 330) on the second active fin (Item 313), the first source/drain pattern (Item 230) having a same shape (Pentagonal) as the second source/drain pattern (Item 330), and a size of the first source/drain pattern (Item 230) being different (smaller than) from that of the second source/drain pattern (Item 330), where the first source/drain pattern (Item 230) includes: a first lower side and a second lower side spaced apart from each other; a first upper side extended from a top end of the first lower side; and a second upper side extended from the second lower side, wherein the first lower side is inclined at a first angle relative to a straight line connecting a bottom end of the first lower side to a bottom end of the second lower side, wherein the second upper side is inclined at a second angle relative to a first segment connecting a first point, where the first lower side and the first upper side meet, with a second point, where the second lower side and the second upper side meet (See Picture 6 above).
Jeong does not teach wherein the first angle is greater than the second angle.
However, the size of the first angle is a result effective variable (Paragraph 0047 where the lateral growth of the source/drain region (which is determined by the size of the first angle) determines the maximum width of the source/drain structure which ultimately determines the distance between adjacent epitaxial structures). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art to optimize the size of the first angle such that the first angle is greater than the second angle because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Lee be greater than the second angle of Lee because “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04; See also In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Lastly, Lee teaches where a lateral and vertical growth of a source/drain structure can be tuned such that the source/drain structure can be separated from or merged with another source/drain structure (Paragraph 0047).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Lee be greater than the second angle of Lee because the first angle determines (tunes) the maximum width which determines the spacing between adjacent epitaxial structures and in certain integrated circuit layouts it is desired that adjacent epitaxial structures are physically separated from each other at a desired distance (Paragraph 0047).
Regarding claim 26, the combination of Jeong and Lee teaches all of the elements of the claimed invention as stated above except where a spacer is below the second source/drain pattern to cover a side surface of the second active fin.
 However, Lee further teaches where a spacer (Item 266) is present below a source/drain pattern (Item 276) to cover a side surface of a fin (Item 224).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a spacer below the second source/drain pattern to cover a side surface of the second active fin because the height of the spacer will either inhibit or allow for the lateral growth of the source/drain pattern and thus determines the shape of the source/drain pattern (Lee Paragraph 0033), the shape of which will be made such that it is desirable to lower a resistance between the source/drain pattern and a contact plug (Kim Paragraph 0082). 
Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0064387) hereinafter “Jeong” in view of Lee et al. (US 2017/0098648) hereinafter “Lee” and in further view of Kim et al. (US 2016/0087053) hereinafter “Kim”.
Regarding claim 21, the combination of Jeong and Lee teaches all of the elements of the claimed invention as stated above. 
Jeong further teaches where the second source/drain pattern includes: a third lower side and a fourth lower side spaced apart from each other; a third upper side extended from a top end of the third upper side extended from a top end of the third lower side; and a fourth upper side extended from the fourth lower side, wherein the third lower side is inclined at a third angle relative to a straight line connecting a bottom end of the third lower side to a bottom end of the fourth lower side (See Picture 6 above).
Jeong does not teach where the first angle is greater than the third angle.
However, the angle at which the lower sides are inclined is a result effective variable (Kim Paragraphs 0064 where the angle at which the lower side is inclined determined the height at which the maximum width of the source/drain pattern occurs which impacts the resistance between the source/drain pattern and a contact plug [Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the first angle, such that the first angle is greater than the third angle because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 28, the combination of Jeong and Lee teaches all of the elements of the claimed invention as stated above.
Jeong further teaches a width segment of the first source/drain pattern is a largest width of the first source/drain pattern, and a height segment of the first source/drain pattern is defined from a topmost point of the first source/drain pattern to a bottom point, the bottom point being at an intersection point of extension lines of the first and second lower sides (See Picture 8 below).  
However, the height of the maximum width of the source/drain pattern (which defines the height of the fifth point) is a result effective variable (Kim Paragraphs 0078 and 0124 where the height of the maximum width and/or overall height of a source/drain pattern may be different depending on the position of a contact [Kim Paragraph 0007] which impacts the resistance between the source/drain pattern and a contact plug [Kim Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the maximum width of the first source/drain pattern such that a length from the topmost point of the first source/drain pattern to an intersection of the height segment with the width segment is about 0.2 times to about 0.45 times the height segment because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

    PNG
    media_image8.png
    339
    245
    media_image8.png
    Greyscale

Picture 8 (Labeled version of a portion of Jeong Fig. 13)
Alternatively, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0064387) hereinafter “Jeong” in view of Lee et al. (US 2017/0098648) hereinafter “Lee” and in further view of Kim et al. (US 2016/0087053) hereinafter “Kim”.
Regarding claim 20, the combination of Jeong and Lee teaches all of the elements of the claimed invention as stated above.
Jeong further teaches where the device further comprises a third point where the first upper side and the second upper side meet; a fourth point where an extension line of the first lower side and an extension line of the second lower side meet; a second segment connecting the third point to the fourth point; and a fifth point where the first segment and the second segment intersect (See Picture 6 above; See Examiner’s Note 2 below).
Jeong does not explicitly teach where the fifth point being higher than a center point of the second segment. 
However, Jeong further teaches where the maximum width of the source/drain structure is at the height of the fifth point.
The height of the maximum width of the source/drain pattern (which defines the height of the fifth point) is a result effective variable (Kim Paragraphs 0078 and 0124 where the height of the maximum width and/or overall height of a source/drain pattern may be different depending on the position of a contact [Kim Paragraph 0007] which impacts the resistance between the source/drain pattern and a contact plug [Kim Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the maximum width of the first source/drain pattern such that the fifth point is higher than a center point of the second segment because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Examiner’s Note 2: While the points, segments, and extension lines are not specifically labeled in Picture 6 above, the points segments and extension lines are all present in the same manner shown in Picture 4 above when showing the points, segments and extension lines in Lee as both Jeong and Lee teaches source/drain patterns having the shape of a pentagon.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 01/26/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same Lee reference using an obviousness analysis.
Regarding the Examiner’s rejection of claims 2 and 4-13, the Applicant makes 3 arguments which the Examiner will address below:
A) The Applicant argues it is improper to solely rely on Fig. 6C of Lee as anticipating any spatial relationship
As stated in the response above, the Examiner found the Applicant’s arguments persuasive but now relies on an obviousness analysis when rejection the pertinent portions of the claims with Lee.
B) The Applicant argues that even if the height of the maximum width is found to be a result effective variable, the fact that the Kim reference does not provide a relationship between the height of the maximum width and the length of the second segment as defined by the Applicant means that optimization of the height of the maximum width of the source/drain pattern would not make a person arrive at the ratio recited in claims 4 and 6
While the Examiner concedes that Kim does not teach a direct relationship between the height of the maximum width and the length of the second segment as defined by the Applicant, the Examiner disagrees that this negates a rejection analysis optimizing the height of the maximum width. The height of the maximum width and/or overall height is shown to be a variable that impacts the resistance between a source/drain contact pattern and a contact (Kim Paragraphs 0078 and 0124 where the height of the maximum width and/or overall height of a source/drain pattern may be different depending on the position of a contact [Kim Paragraph 0007] which impacts the resistance between the source/drain pattern and a contact plug [Kim Paragraph 0082]). Further, Kim explicitly discusses the overall height and the height of the maximum width of a source/drain contact (See Fig. 1C, Items H3 and H1; See also Kim Paragraphs 0078, 0124 and 0007), both of which may impact the resistance between the source/drain pattern and the contact plug. Therefore, as both the height of the overall source/drain pattern and height of the maximum width are shown by Kim to be result effective variables, an optimization of those variables is appropriate and the rejection is maintained.   
C) The Applicant argues, assuming arguendo that the height of the maximum width of the source/drain pattern is determined to be a result effective variable that would make a person of skill in the art arrive at a ratio recited in claims 4 and 6, the proposed modification would have been rebuttable by showing criticality for the recited ratio.
The Examiner disagrees. The Applicant points to paragraphs 0043 and 0102 of their specification for the showing of criticality for the recited ratio. However, the content contained in the paragraphs of the specification does not show criticality for the recited ratio. Instead, the paragraphs merely state why the inventor is using the recited ratio (to have sufficient spacing of source/drain patterns to reduce possible bridge or short risk which allows for a semiconductor device with improved electronic characteristics). Neither in the cited paragraphs, nor elsewhere in the specification, is it stated that outside of the ratio, the device would fail to operate as intended. Further, the specification does not state any specific desired final spacing between the source/drain patterns that would result from the specific claimed ratio. Thus, the Applicant has not shown criticality for the cited ratio and the Examiner continues to rely on an optimization analysis.
The Applicant’s arguments regarding claims 19, 20, 24 and 26 have been addressed in the same way which is recited above with respect to the Examiner’s response to the arguments regarding claims 1 and 3.   
The Applicant’s arguments regarding claim 21 has been addressed in the same way which is recited above with respect to the Examiner’s response to the arguments regarding claims 1 and 3.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891